               Case 2:21-cv-00234-RSM Document 12 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       JOSEPH AUGUSTINE BOYD,                         CASE NO. C21-234 RSM

 9                   Plaintiff,                         ORDER

10            v.

11       DOW CONSTANTINE, et al.,

12                   Defendants.

13

14           This matter is before the Court on Plaintiff’s Motion to Reschedule Deadlines and

15   Continue Conference Disclosure and Joint Status Report. Dkt. #10. Plaintiff’s motion seeks

16   relief from approaching case deadlines for two reasons. First, additional time may allow for the

17   Court to issue an order on a pending motion to dismiss, obviating the need for further litigation

18   in federal court. Id. at 1–2. Second, Plaintiff’s counsel indicates that he represents several

19   criminal defendants and that one defendant with a complex human trafficking case is currently

20   in a trial that is expected to continue until mid-May. Id. at 2–3. Defendant King County has

21   responded and does not object to Plaintiff’s request for relief.1 Dkt. #11.

22

23
     1
       The Court notes the possibility that further communication between counsel could have resulted
24
     in submission of a stipulated motion and order.

     ORDER – 1
              Case 2:21-cv-00234-RSM Document 12 Filed 04/16/21 Page 2 of 2




 1          Having reviewed the motion, response, and the remainder of the record, the Court finds

 2   and ORDERS that good cause justifies an extension of deadlines and GRANTS Plaintiff’s motion

 3   (Dkt. #10).2 Accordingly, the deadlines set in the Court’s Order Regarding Initial Disclosures,

 4   Joint Status Report, and Early Settlement (Dkt. #6) are vacated and stricken pending a ruling on

 5   defendants’ motion to dismiss or further order of the Court.

 6          DATED this 16th day of April, 2021.

 7

 8

 9                                                A
                                                  RICARDO S. MARTINEZ
10                                                CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
     2
       The Court takes a moment to note that the justification for the extension wholly reasonable.
21
     Delay, and perhaps stress, were added to the process because Plaintiff did not note his motion for
     consideration as required by the Court’s local rules. See W.D. WASH. LOCAL RULES LCR 7(b)(1).
22
     Additional delay can be attributed to Plaintiff’s failure to provide the Court with an electronic
     copy of his proposed order in the Court’s electronic orders inbox. See W.D. WASH.
23
     ELECTRONIC FILING PROCEDURES FOR CIVIL AND CRIMINAL CASES 10, available at
     https://www.wawd.uscourts.gov/sites/wawd/files/ECFFilingProcedures.pdf. Plaintiff’s counsel
24
     is reminded that he is expected to be familiar with this Court’s rules.

     ORDER – 2
